Title: To Benjamin Franklin from John Locke, 10 November 1778
From: Locke, John
To: Franklin, Benjamin


Most honrabil docktor Sur
Grand Saintmaan BritaneNovembar the 10, 1778
Thease Lines Comes to In form you that as I am hear and a Marican and a poor prisner & have a wife and famyly In a maricah I have Maid bold to Rite to you hoping that your honar will Excuse My In trusion In Riting to you hopin that your honar will be So kind as to have Me takin out of this onhappy Sitation & Sent befour Some Good a thority and Strict ly Examand In Regard of my behavour and Conduct Sens I left home so that if your honar Pleasis that I mite Go home again and try to doe Some thing to help Support my famyly and Country thair is now or was the thurd of this month a Noumbar of poor young fellars In prisan at denan and some of them was a Long with me and Some In other Ships that doth belong to a maraca So that If your honar Pleasis to have me Examand I Can tel what thair Names is and what part of a Maraca thay be Long to So No more at preassant but I am Sur your Most Humbil Sarvant
John Locke
 
Addressed: A Monsieur / Monsieur franclin / ambassadeur d’amerique / A Paris
Notations in different hands: John Locke to Dr. F. / Nov. 10. 78
